PER CURIAM.
The State of Florida seeks our certiorari review of the trial court’s order allowing the defendant’s presence at the deposition of a witness. We conclude that in granting the motion, the trial court deviated from the essential requirements of the law and that this deviation resulted in a miscarriage of justice to the State. State v. Pettis, 520 So.2d 250 (Fla.1988). Under Florida Rule of Criminal Procedure 3.220(h)(7), a defendant shall not be physically present at a deposition except on stipulation of the parties or on a showing of good cause. Since the parties have not so stipulated and no good cause has been shown, we grant certiorari and quash the order. The petition for stay is therefore moot.
PETITION GRANTED.
PETERSON, SAWAYA and PLEUS, JJ., concur.